Citation Nr: 9932208	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1. Whether the September 1971 rating decision that denied 
service connection for depressive reaction was clearly and 
unmistakably erroneous.  
2. Entitlement to an effective date prior to January 31, 
1986, for the grant of service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Jonathan J. Moriarty, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1948 to 
September 1949 and from October 1950 to October 1951.  The 
veteran was awarded the Korean Service Medal with three 
bronze stars, the Combat Infantryman Badge and the Purple 
Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  A 
hearing officer conducted a hearing at the RO in August 1997, 
and the undersigned Member of the Board received testimony at 
a hearing held at the RO in August 1999.  


FINDINGS OF FACT

1. The veteran's original claim for service connection for a 
nervous condition was received at the RO on April 30, 
1970.  
2. In an unappealed rating decision dated in September 1971, 
the RO denied service connection for depressive reaction.  
3. In its September 1971 decision, the RO mischaracterized 
the contents of the veteran's service medical records, 
stating they were completely negative for evidence of 
treatment or findings of a nervous disorder during 
service.  
4. In denying service connection for depressive reaction in 
the September 1971 rating action, the RO failed to follow 
applicable regulations, 38 C.F.R. § 3.303(a) and 38 C.F.R. 
§ 3.303(d), then in effect.  
5. Had the RO correctly characterized the evidence in the 
service medical records, which showed treatment for combat 
exhaustion, and considered it in the context of all 
evidence then of record, the outcome of the decision would 
have been manifestly different, that is, service 
connection would have been compelled for psychiatric 
disability.  


CONCLUSIONS OF LAW

1. The September 1971 rating decision was clearly and 
unmistakably erroneous in its denial of service connection 
for depressive reaction.  38 U.S.C.A. § 5109A (West Supp. 
1999); 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §3.105(a) 
(1999).  
2. The proper effective date for service connection for 
psychiatric disability is April 30, 1970.  38 U.S.C.A. 
§ 5109A (West Supp. 1999); 38 C.F.R. § 3.400(k) (1999); 38 
U.S.C. § 3010(a) (1970); 38 C.F.R. § 4.400(a)(2) (1971).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for service connection for a 
nervous condition was received at the RO on April 30, 1970.  
In a rating decision dated in September 1971 the RO denied 
service connection for depressive reaction, but granted 
entitlement to a permanent and total rating for pension 
purposes.  For pension purposes, the RO rated the depressive 
reaction as 70 percent disabling under Diagnostic Code 9405.  
The evidence does not show, nor does the veteran contend, 
that he appealed the denial of service connection for 
psychiatric disability within a year of notice of the 
decision, and that decision became final.  38 U.S.C.A. § 7105 
(formerly § 4005).  In a rating decision dated in June 1986, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 50 percent disability rating 
effective from January 31, 1986.  In the rating decision, the 
RO noted that the service-connected PTSD was formerly rated 
under Diagnostic Code 9405.  The veteran did not appeal the 
decision.  

In November 1995 the veteran claimed there was clear and 
unmistakable error in the September 1971 rating decision, 
pointing out that the RO had ignored evidence in his service 
medical records showing he was treated for combat exhaustion.  
The RO denied the claim in a rating decision dated late 
November 1995.  In a statement received at the RO in early 
November 1996, the veteran expressed disagreement with the 
RO's decision.  The Board construes this statement as a 
notice of disagreement with the November 1995 rating 
decision.  Interpreting the veteran's statement as a claim of 
entitlement to an effective date earlier than January 31, 
1986, the RO denied that claim in a rating decision dated in 
November 1996.  The veteran disagreed, and in the statement 
of the case that followed in February 1997, the RO informed 
the veteran of the regulations concerning effective dates and 
clear and unmistakable error.  The veteran then perfected his 
appeal.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  The 
error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Id.  

The veteran's service medical records were in the claims file 
at the time of the September 1971 rating decision.  Those 
records include a treatment card and supplemental record 
showing that in early July 1951 the veteran was diagnosed as 
having combat exhaustion.  He was put under observation and 
given sedatives.  After 4 days, the veteran was returned to 
duty.  At the veteran's October 1951 separation medical 
examination psychiatric evaluation was normal.  

Also of record at the time of the September 1971 rating 
decision was a VA hospital summary showing the veteran was 
admitted in April 1970 with the complaint of being depressed, 
having crying spells and being unable to work.  In September 
1970 he eloped from the hospital and was discharged against 
medical advice.  The diagnosis was depressive neurosis.  In a 
letter dated in July 1971, Worth M. Walrod, Jr., M.D., stated 
that the veteran had been under his care since May 1963 for a 
service-connected psychoneurosis.  Dr. Walrod reported that 
Dr. Robert J. Williams referred the veteran to him and that 
he had Dr. Williams' records.  He stated that the veteran had 
been under Dr. Williams's care since 1958.  He also stated 
that he believed that the veteran's care was by Dr. Corio 
Bianco prior to 1958.  Dr. Walrod noted that the veteran had 
been hospitalized by VA and stated that he was certain that 
there was no question in any of their minds that the 
causative factor in the veteran's psychoneurosis was the 
service.  

In the September 1971 rating decision the RO discussed the VA 
hospital summary and stated that a currently submitted 
statement from Dr. Walrod showed the veteran had been under 
his care since May of 1963 because of psychoneurosis.  The RO 
did not, however, acknowledge or discuss Dr. Walrod's medical 
opinion relating the veteran's post-service psychiatric 
disability to service.  The RO also stated that medical 
service records currently on file were completely negative 
for evidence of treatment or findings of a nervous disorder 
during service.  Comparison of this statement with the 
evidence described above shows that the RO made a materially 
incorrect characterization of the service medical records 
which did, in fact, show that the veteran received treatment 
for combat exhaustion and apparently ignored the medical 
opinion linking the veteran's post-service psychiatric 
disability to service.  The law then in effect provided:  
"Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces....  
Determinations as to service connection will be based on 
review of the entire evidence of record...."  38 C.F.R. 
§ 3.303(a) (1971) (emphasis added).  The regulations further 
stated that "[s]ervice connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1971).  

Had the RO correctly characterized the facts as showing the 
presence of combat exhaustion in service and had 
consideration been given to Dr. Walrod's medical opinion 
establishing a causal relationship between service and the 
veteran's psychiatric disability, the outcome of the RO's 
decision would have been manifestly different.  With correct 
application of 38 C.F.R. § 3.303(a) and 38 C.F.R. § 3.303(d), 
the RO would have been compelled to grant service connection 
for psychiatric disability.  The Board thus concludes that 
the September 1971 RO decision was clearly and unmistakably 
erroneous in its denial of service connection for psychiatric 
disability.  

The current effective date for the grant of service 
connection for psychiatric disability is January 31, 1986, 
assigned in the June 1986 rating decision that granted 
service connection for PTSD under Diagnostic Code 9411.  The 
RO noted the disability had formerly been rated as non-
service connected under Diagnostic Code 9405 (which in 1971 
was the diagnostic code for depressive reaction).  Clear and 
unmistakable error having been found in the denial of service 
connection for psychiatric disability in the September 1971 
rating decision, that decision must be reversed and revised 
to grant service connection for psychiatric disability.  
Under this situation, the effective date is the date from 
which benefits would have been payable if the corrected 
decision had been made on September 28, 1971, the date of the 
reversed rating action.  38 U.S.C.A. § 5109A (West Supp. 
1999); 38 C.F.R. § 3.400(k) (1999).  

In 1971, as now, the proper effective date of an evaluation 
and award of compensation based on an original claim for 
direct service connection is the day following separation 
from active service or date entitlement arose if the claim is 
received within 1 year after separation from service; 
otherwise, date or receipt of claim, or date entitlement 
arose, whichever is later.  See 38 U.S.C. § 3010(a) (1970); 
38 C.F.R. § 3.400(a)(2) (1971).  In this case, the veteran's 
service separation date was in October 1951 and his claim was 
received at the RO April 30, 1970, clearly more than a year 
after separation from service.  As the evidence shows service 
incurrence of a psychiatric disability, entitlement to 
service connection arose the day following separation from 
service.  The date of receipt of the veteran's initial claim 
was later, i.e., April 30, 1970, and that date is the proper 
effective date for service connection for psychiatric 
disability.  


ORDER

Clear and unmistakable error having been found in the 
September 1971 rating decision denying service connection for 
depressive reaction, that decision is reversed and service 
connection for psychiatric disability is granted.  

The proper effective date for service connection for 
psychiatric disability is April 30, 1970.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

